NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BRANDON TIM SHINAWONGSE,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case Nos. 2D16-941
                                            )                2D16-973
STATE OF FLORIDA,                           )
                                            )         CONSOLIDATED
             Appellee.                      )
                                            )

Opinion filed September 28, 2018.

Appeals from the Circuit Court for
Hillsborough County; Samantha Ward,
Judge.

Howard L. Dimmig, II, Public Defender, and
Anthony W. Surber, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.